Election/Restriction
	The communications received 12/15/2021 have been filed and considered by the Examiner. Claims 1-4 and 6-20 are pending and subject to restriction/election requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to a material forming apparatus.
Group II, claim(s) 12-20, drawn to a method for forming material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bergmann (US 2012/0256348) hereinafter BERG in view of Piedmont et al (US 2012/0261853) hereinafter PIE which is the US publication of JP 2012/218436A supplied by the application in the IDS filed 12/15/2021. 

BERG teaches a material forming apparatus which forms an article by transforming a sheet-shaped material to conform the surface of a forming tool, the material forming apparatus comprising: 
a support [Fig. 3 #18] which is positioned at a side of the forming tool based on a material arranged on the forming tool [Fig. 3 #20] to have a first part covered by the forming tool and second parts deviating from the forming tool, and which supports the forming tool; 
a diaphragm [Fig. 3 #14; 0027] which has the outer surface on which the material is located and the inner surface on which fluid pressure for expansion is provided, wherein the outer surface of the expanding diaphragm presses the second parts of the material while getting in contact with the second parts in a state where the first part of the material is compressed by the forming tool and the outer surface of the diaphragm; 
wherein a structure capable of selectively opening and shielding on a lateral direction between the support and the diaphragm is provided such that an operator can insert the hand or a tool in order to adjust the position of various elements (side walls depending on how much it has travelled) [Fig. 3 #36, 38; 0030],
BERG does not teach a volume-variable member.
PIE teaches a thermoforming tool in which differential pressure is used to mold a sheet [Abstract] in which volume-variable regulator bags [Fig. 3A #42] are placed about the support [Fig. 3A #22] and near the forming tool [Fig. 3A #23] which allows for the second part of the material to be compressed on the surface of the volume-variable member during molding and allows for the second part of the material to approach the forming tool [Fig. 3A-3C #42]. The regulator bags allows for the controlled deformation rate of the substrate which makes the deformation more even [0028]. The Examiner notes that the more even deformation occurs about a corner of the support similar to how the corner of the support of PIE is arranged. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added volume-variable regulator bags about the support of BERG as taught by PIE in order to allow for a controlled deformation rate which produces a more even deformation. As the deformation is based upon pressure differences one of ordinary skill in the art would have expected cusses in the combination. It is understood that as the volume-variable regulator bag creates more even deformation that it would also inhibit/limit/reduce wrinkle formation.
Therefore, the claims are lacking unity of invention a posteriori. 
A telephone call was made to Jae Youn Kim on 04/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712